Exhibit 3 Directors and Executive Officers of Kardan Technologies as of July 28, 2011 The name, position, principal occupation, business address and citizenship of each director and executive officer is set forth below. Name (Citizenship) Position Principal Occupation Business Address Yosef Grunfeld (Israel) Director Chairman of the Board of Kardan Israel and director of various companies within the Kardan Group c/o Kardan Technologies Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Eytan Piotr Rechter (Israel) Chairman of the Board Chief Executive Officer of Kardan Israel and director of various companies within the Kardan Group c/o Kardan Technologies Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Amit Ben-Yehuda (Israel) Director and Chief Executive Officer Chief Executive Officer and Directorof Kardan Technologies and Kardan Communications Ltd. c/o Kardan Technologies Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel David Assia (Israel) Director Chief Executive Officer of Nadir Computers – Investments Ltd. c/o Kardan Technologies Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Amira Dotan (Israel) Director Owner and Co-Managing Director of Gishur Neve Zedek – Peaceful Settlement of Disputes, and Owner and Co-Managing Director of Athena – Mentoring for Women c/o Kardan Technologies Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Shmuel Shemesh (Israel) Director Lawyer c/o Kardan Technologies Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Dan Levinson (Israel) Director of Business Development Business Development Manager c/o Kardan Technologies Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Yosi Shahror (Israel) Director of Finance Finance Manager c/o Kardan Technologies Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel
